On May 23, 2002, in case No. 2002-0583, Columbus Bar Association v. Charles E. Smith, this court suspended respondent under an interim remedial suspension. On November 22, 2002, relator, Columbus Bar Association, filed a motion for order to appear and show cause, requesting the court to issue an order directing Charles E. Smith to appear and show cause why he should not be found in contempt for his failure to comply with this court’s May 23, 2002 order. On December 27, 2002, this court granted that motion and advised respondent to file a written response by January 16, 2003. Respondent did not file a written response. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on September 24, 2003, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Resnick, J., would hold respondent in contempt.